Citation Nr: 1403283	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-46 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen claim of entitlement to service connection for posttraumatic stress disorder ("PTSD").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, Oklahoma.  

In October 2012, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder.

The issue of entitlement to service connection for PTSD is reopened and REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on his part.


FINDINGS OF FACT

1.  By an unappealed RO decision dated May 2007, the Veteran's claim of entitlement to service connection for PTSD was denied based on a finding that he had neither a confirmed PTSD diagnosis, nor a verifiable stressor.

2.  Evidence received since the May 2007 rating decision is neither cumulative, nor redundant, and when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision that denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for PTSD has been received; accordingly, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. 
§ 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

Under the VCAA, VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The Board is reopening and remanding the claim of entitlement to service connection for PTSD on the basis that new and material evidence has been received.  Accordingly, there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior May 2007 denial of the claim. Kent v. Nicholson, 20 Vet. App. 1 (2006).  A determination as to whether additional required notice and development has been accomplished would be premature at this time, as the Veteran's service connection claim is being remanded for further adjudicative action.

II.  New and Material Evidence

An unappealed rating decision dated May 2007 denied the Veteran's claim of entitlement to service connection for PTSD.  In that decision, it was determined that the Veteran did not have a clinical diagnosis of PTSD and that his claimed stressors could not be verified.  

Evidence received since the May 2007 rating decision includes VA treatment records dated in March 2006 and May 2009 showing diagnoses of chronic PTSD and an August 2010 VA examiner's opinion that the Veteran's PTSD was related to his fear of hostile military activity while serving in Vietnam.  The Board finds that this evidence satisfies the low threshold requirement to reopen the previously disallowed claim.  That is, this evidence is new and material.  As such, the Veteran's claim is reopened.


ORDER

The claim of entitlement to service connection for PTSD is reopened.  To this extent, and to this extent only, the appeal is granted.


REMAND

The Veteran claims that, during active duty service, he served as an aircraft hydraulic and pneudraulic system repairman and was assigned to several TDY missions to Vietnam as part of an emergency mobility and recovery team.  He claims that, in June 1967, during one of these missions, he was working with a fellow serviceman, N.B., to repair an airplane when he and N.B. were attacked by enemy sniper fire.  The Veteran states that his scalp was grazed by a bullet, but that his friend sustained gunshot wounds to his arm and shoulder.  He further reports that he was treated in Vietnam with sutures to his scalp, which he later removed himself, and subsequently returned to hi s TDY base in Okinawa, Japan, where he received no further treatment.  The Veteran also claims that he was with a group of Army Rangers when one was shot in the right thigh and left hand.  Steps should be taken to verify the Veteran's alleged stressors.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all available VA treatment records pertaining to the Veteran's treatment for PTSD or any other mental health disorder since October 2010.  Any records obtained should be associated with the claims folder.  Any negative reply should be included in the claims folder.

2.  Attempt to verify the Veteran's alleged stressors.  It is noted that in November 2009 the Veteran was instructed to provide the unit of assignment to include platoon, division, battalion, regiment, etc. for himself and N.B. while stationed in Cam Ranh Bay, Vietnam; the name of the Army Ranger who was shot in the right thigh and left hand; and the unit of assignment for him and the Army Rangers at the time of this incident.  In December 2009, the Veteran provided a month and a year for these 2 incidents; however, he did not provide the other requested information.  The Veteran has provided additional information via a statement (VA Form 21-4138) dated in December 2012.  All information provided by the Veteran should be utilized in attempting to verify his alleged stressors.  

3.  If and only if a stressor is verified, return the claims folder to the examiner who performed the October 2010 VA/QTC examination to determine whether the Veteran's PTSD is the result of a verified stressor.  The examiner should be advised as to what stressors have been verified.  If the October 2010 examiner is not available the Veteran should be scheduled for a new examination and that examiner should opine as to whether it is as likely as not that the Veteran has PTSD as a result of a verified stressor.  

The claims file should be reviewed in conjunction with any opinion offered and a complete rationale for such opinion must be provided.  

4.  Thereafter, adjudicate the issue of service connection for PTSD.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


